ACCEPTED
                                                                                          03-13-00723-CR
                                                                                                  5240161
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     5/11/2015 9:18:06 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             NO. 03-13-0723-CR

                          IN THE COURT OF APPEALS         FILED IN
                                                   3rd COURT OF APPEALS
                               THIRD DISTRICT          AUSTIN, TEXAS
                               AUSTIN, TEXAS       5/11/2015 9:18:06 PM
                                                     JEFFREY D. KYLE
              CHARLES ANTHONY MALOUFF, JR., APPELLANT      Clerk


                                       VS.

                      THE STATE OF TEXAS, APPELLEE


       THE STATE’S MOTION FOR LEAVE TO FILE BRIEF
      IN EXCESS OF THE PRESCRIBED WORD LIMITATION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Rule 9.4 of the Texas Rules of Appellate Procedure, the

State of Texas, by and through the District Attorney for Travis County,

respectfully moves this Court for its order permitting the State to file a brief

that exceeds 15,000 words in length.

      In support of this motion, the State asserts that the granting of this

motion would be in the interests of justice because of the nature and

complexity of the issues and the applicable law. It is the belief of

undersigned counsel that the granting of this motion would enable the State

to fully and properly present its arguments for the benefit of the Court.

      The State’s proposed brief is being submitted contemporaneously with

this motion. That brief addresses the appellant’s four points of error, some
of which raise factual and legal issues that are very complex. Some points

are multifarious and require the analysis of multiple issues. In this case, the

appellant was convicted of the offense of Securing the Execution of a

Document by Deception in relation to his role in the submission of a grant

application.

      In addition to responding to the appellant’s claims, the State’s brief

also sets forth a cross-point of error.

      The complexity of the issues presented here is evidenced, in part, by

the fact that the reporter’s record consists of 27 volumes and the fact that the

clerk’s record consists of roughly 1,300 pages. Undersigned counsel

respectfully asserts that a brief of the length submitted herewith is needed to

fully respond to the appellant’s points of error and fully assert the State’s

cross-point of error.

                                    PRAYER

      Wherefore, the State requests that this Court grant the State leave to

file a brief that exceeds 15,000 words in length.




                                          2
                                        Respectfully submitted,

                                        ROSEMARY LEHMBERG
                                        District Attorney
                                        Travis County, Texas

                                        /s/ M. Scott Taliaferro
                                        M. Scott Taliaferro
                                        Assistant District Attorney
                                        Director, Appellate Division
                                        State Bar No. 00785584
                                        P.O. Box 1748
                                        Austin, Texas 78767
                                        Phone No. (512) 854-3626
                                        Fax. No. (512) 854-4810
                                        Scott.Taliaferro@traviscountytx.gov
                                        AppellateTCDA@traviscountytx.gov


                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify,

based on the computer program used to generate this motion, that this

motion contains 296 words, excluding words contained in those parts of the

motion that Rule 9.4(i) exempts from inclusion in the word count. I certify,

further, that this motion is printed in a conventional, 14-point typeface.



                                                     /s/ M. Scott Taliaferro
                                                     M. Scott Taliaferro




                                       3
                       CERTIFICATE OF SERVICE

      I hereby certify that, on this 11th day of May, 2015, a copy of the

foregoing motion was sent, via U.S. mail, email, facsimile, or electronically

through the electronic filing manager, to the following attorney for the

appellant:

      Ariel Payan, Esq.,
      1012 Rio Grande
      Austin, TX 78701
      Fax No. (512) 472-4102
      Email: arielpayan@hotmail.com

                                                    /s/ M. Scott Taliaferro
                                                    M. Scott Taliaferro




                                      4